DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-13, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Six US 2012/0087421 in view of Greenwood US 2002/0033752.
Regarding claims 1 and 10, Six discloses a method and a timing system of determining a passing time of a moving transponder(s) passing a detection antenna/at least one detection antenna of a base station (element 108), the method comprising: during said passing exchanging a sequence of first signals between a/at least one transponder antenna (element 102) and said/at least one detection antenna (Fig. 2A, 2C)[0077] and a sequence of second signals between the transponder antenna and the/at least one detection antenna (Fig. 2B)[0077]; associating said first and/or second signals with time instances indicating a time when said first and/or second signals are exchanged between said/at least one transponder and said base station [0048]-[0050]; and, determining the passing time of said transponder on a basis of signal strengths of said first and second signals and said time instances (i.e. steps 302-310) [0048]-[0053][0077],[0078] (i.e. the sequence of first and/or second signals can be to both the first transponder and second transponder coils as the claim recites open ended language “comprising”).  
Six does not explicitly disclose the transponder antenna has a first transponder coil and a second transponder coil, wherein a direction of the a magnetic axis of said first ection of a magnetic axis of said second transponder coil.
However, Greenwood discloses it is known in the art to use first and second transponder coils (i.e. “X” and “Y” orthogonal coils in a transponder 26) to determine the relative position of a transponder based on signal strength, wherein a direction of the a magnetic axis of said first transponder coil differs from the a direction of a magnetic axis of said second transponder coil, see Greenwood [0035]-[0038].
Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify Six to include a first and second transponder coil as suggested by Greenwood to provide better measurement resolution and help accurately determine the relative position of the transponder to the base station (e.g. x and y positioning rather than just distance which would be measured by a single antenna)
Regarding claim 11, Six discloses a base station for determining the a passing time of moving transponders passing a detection antenna (element 108), said base station being configured for: during the passing of at least one transponder (element 102), transmitting via said detection antenna a sequence of first signals to the transponder antenna (Fig. 2A, 2C) and receiving a sequence of second signals transmitted by the second transponder antenna to said detection antenna (Fig. 2B), said second signals comprising signal strength values of said first signals(i.e. steps 302-310) [0048]-[0053]; associating said first and/or second signals with time instances indicating a time when said first and/or second signals are exchanged between said at least one transponder and said base station [0048]-[0050]; and, determining the passing time of said at least one transponder on a basis of the signal strengths of said first and second signals and 
Six does not explicitly disclose the transponder antenna has a first transponder coil and a second transponder coil, wherein a direction of the a magnetic axis of said first transponder coil differs from the a direction of a magnetic axis of said second transponder coil.
However, Greenwood discloses it is known in the art to use first and second transponder coils (i.e. “X” and “Y” orthogonal coils in a transponder 26) to determine the relative position of a transponder based on signal strength, wherein a direction of the a magnetic axis of said first transponder coil differs from the a direction of a magnetic axis of said second transponder coil, see Greenwood [0035]-[0038].
Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify Six to include a first and second transponder coil as suggested by Greenwood to provide better measurement resolution and help accurately determine the relative position of the transponder to the base station (e.g. x and y positioning rather than just distance which would be measured by a single antenna)
Regarding claim 12, Six discloses a base station for determining a passing time of moving transponders passing a detection antenna, said base station being configured for: during the passing of at least one transponder, receiving a sequence of first signals transmitted by the transponder antenna (Fig. 2A, 2C) and receiving a sequence of second signals transmitted by the transponder antenna (Fig. 2B);  associating said first and/or second signals with time instances  a basis of signal strengths of said first and second signals and said time instances (i.e. steps 302-310) [0048]-[0053] (i.e. the sequence of first and/or second signals can be to both the first transponder and second transponder coils as the claim recites open ended language “comprising”).  
Six does not explicitly disclose the transponder antenna has a first transponder coil and a second transponder coil, wherein a direction of the a magnetic axis of said first transponder coil differs from the a direction of a magnetic axis of said second transponder coil.
However, Greenwood discloses it is known in the art to use first and second transponder coils (i.e. “X” and “Y” orthogonal coils in a transponder 26) to determine the relative position of a transponder based on signal strength, wherein a direction of the a magnetic axis of said first transponder coil differs from the a direction of a magnetic axis of said second transponder coil, see Greenwood [0035]-[0038].
Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify Six to include a first and second transponder coil as suggested by Greenwood to provide better measurement resolution and help accurately determine the relative position of the transponder to the base station (e.g. x and y positioning rather than just distance which would be measured by a single antenna)
Regarding claim 13, Six discloses a timing module for determining a passing time of moving transponders passing a detection antenna of a base station, said module being configured 2 at which the signal strength of said second signals (minimum between 402, 406 of the second transponder coil) exchanged between the second transponder coil and the detection antenna, see Six Fig. 2A, 2B, 2C and 4 [0053]-[0056] (element 402, 406 for the maximum and minimum between 402, 406 which would apply for each of the antenna coils that are suggested by the configuration in Greenwood see Greenwood [0035]-[0038]) and has at least one maximum signal strength value (element 402, 406); determining a passing time Tp by correcting T1 or T2 on a basis of T1 and T2, [0053]-[0056] (i.e. the sequence of first and/or second signals can be to both the first transponder and second transponder coils as the claim recites open ended language “comprising”).  
Six does not explicitly disclose the transponder antenna has a first transponder coil and a second transponder coil, wherein a direction of the a magnetic axis of said first transponder coil differs from the a direction of a magnetic axis of said second transponder coil.
netic axis of said first transponder coil differs from the a direction of a magnetic axis of said second transponder coil, see Greenwood [0035]-[0038].
Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify Six to include a first and second transponder coil as suggested by Greenwood to provide better measurement resolution and help accurately determine the relative position of the transponder to the base station (e.g. x and y positioning rather than just distance which would be measured by a single antenna)
Regarding claim 3, Six and Greenwood further disclose the method wherein said passing time is determined on a basis of at least one time instance associated with at least one maximum field strength value of said first signals (element 402, 406 of the first transponder coil) exchanged between the first transponder coil and the detection antenna and at least one time instance associated with at least one minimum field strength value of said second signals (minimum between 402, 406 of the second transponder coil) exchanged between the second transponder coil and the detection antenna, see Six Fig. 2A, 2B, 2C and 4 [0053]-[0056] (element 402, 406 for the maximum and minimum between 402, 406 which would apply for each of the antenna coils that are suggested by the configuration in Greenwood see Greenwood [0035]-[0038]).
Regarding claim 4, Six and Greenwood further disclose the method further comprising: using said first transponder coil for receiving said first signals transmitted by said detection 
Regarding claim 5, Six and Greenwood further disclose the method further comprising: determining first signal strength values associated with said first signals [0048]-[0050]; inserting one or more of said first signal strength values as payload in data packets; and, transmitting second signals comprising said data packets to said detection antenna, see Six [0042]-[0044].  
Regarding claim 6, Six and Greenwood further disclose the method further comprising: detecting said second signals;   associating said second signals with second field strength values, see Six [0048]-[0053] and Greenwood [0035]-[0038].  
Regarding claim 7, Six and Greenwood further disclose the method - further comprising: said transponder using said first transponder coil for transmitting said first signals to said detection antenna; and, using said second transponder coil for transmitting said second signals to said detection antenna, see Six [0048]-[0053] and Greenwood [0035]-[0038].  
Regarding claim 8, Six and Greenwood further disclose the method further comprising:   detecting said first and second signals; determining first field strength values associated with a strength of said first signals and second field strength values associated with a strength of said second signals, see Six [0048]-[0053] and Greenwood [0035]-[0038].  
Regarding claim 9, Six and Greenwood further disclose the method further comprising: determining at least a first time instance T1 at which a signal strength of said first signals (element 402, 406 of the first transponder coil) exchanged between the first transponder coil and the detection antenna has at least one minimum signal strength value (Fig. 4, instance between 402 and 406) and at least a second time instance T2 at which a signal strength of said second  the basis of T1 and T2 [0053]-[0056]. 
Regarding claim 18, Six and Greenwood further discloses a computer program or suite of computer programs comprising at least one software code portion or a computer program product storing at least one software code portion, the software code portion, when run on a computer system, being configured for executing the method according to claim 1, see Six [0035] (element 112).  
Regarding claim 19, Six and Greenwood further disclose the method wherein said time instances indicating the time the first and/or second signals are received by said base station, see Six [0053]-[0056].  
Regarding claim 20, Six and Greenwood further disclose the method wherein the direction of the magnetic axis of  said first transponder coil being substantially perpendicular to the direction of the magnetic axis of said second transponder coil, see Greenwood [0035]-[0038].  
Regarding claim 21, Six and Greenwood further disclose the timing module wherein determining the passing time Tp includes determining a difference between T1 and T2, see Six [0053]-[0056].
Response to Arguments
Applicant's arguments filed 25 November 2020 have been fully considered but they are not persuasive. 
Regarding applicant’s arguments that Greenwood is not analogous art in pages 1-4 of the remarks, Greenwood is analogous art. It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Six discloses all of the limitations of the claims except for the particulars of the second transponder coil. While Six relates to timing and Greenwood is related to a security system, both Six and Greenwood are related to the field of transponders and determining relative positioning of an object with respect to the transponder. Further, Six contemplates improving the accuracy in measuring transponder positioning; Greenwood improves upon this purpose.
Regarding applicant’s arguments that there is no motivation or that the motivation to combine Six with Greenwood based on accuracy is incorrect, a person having ordinary skill in the art would be motivated to combine Six with Greenwood. The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the only difference between Six from the claimed inventions is the inclusion of multiple coils and the measurements thereof. 
Further, with regards to the dependent claims, the combination of Six with Greenwood teaches these limitations. Six including multiple coils suggested by Greenwood necessarily has at least x (first) and y (second) component signals that are exchanged between the first and second transponder coils respectively and the detection antenna. The present Office Action clarifies this combination and the amendments necessitate the new grounds of rejection for these claims. Therefore, the claims stand rejected under 35 U.S.C. 103 as set forth in this present Office Action.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PM WICKLUND whose telephone number is (571)270-7508.  The examiner can normally be reached on T&Th 1-7pm EST, W 3:30-7:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/DANIEL P WICKLUND/Primary Examiner, Art Unit 2844